            Case 1:20-cv-02040-CRC Document 29 Filed 11/05/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



DON’T SHOOT PORTLAND, et al.,

                            Plaintiffs,
                 v.                                   Case No. 20-cv-2040 (CRC)
CHAD F. WOLF, in his official capacity as
purported Acting Secretary of Homeland
Security, et al.,

                            Defendants.



    MOTION OF CONSTITUTIONAL ACCOUNTABILITY CENTER TO FILE
AMICUS CURIAE BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Amicus curiae Constitutional Accountability Center (CAC) respectfully moves for leave

to file the attached brief in opposition to Defendants’ motion to dismiss in the above-captioned

case. Counsel for all parties have consented to the filing of this brief. In support of this motion,

amicus states:

       1.        CAC is a think tank, public interest law firm, and action center dedicated to

fulfilling the progressive promise of our Constitution’s text and history. CAC has a strong interest

in preserving the checks and balances set out in our nation’s charter, as well as the proper

interpretation of laws that help maintain that balance. Accordingly, CAC has participated as

counsel and as amicus curiae in numerous cases involving the Constitution’s Appointments Clause

and the Federal Vacancies Reform Act of 1998 (FVRA).

       2.        This Court has “broad discretion” in deciding whether to allow the filing of amicus

curiae briefs. Nat’l Ass’n of Home Builders v. U.S. Army Corps of Eng’rs, 519 F. Supp. 2d 89, 93

(D.D.C. 2007) (citing United States v. Microsoft Corp., No. 98-1232, 2002 WL 319366, at *2



                                                  1
            Case 1:20-cv-02040-CRC Document 29 Filed 11/05/20 Page 2 of 3




(D.D.C. Feb. 28, 2002)). “The filing of an amicus brief should be permitted if it will assist the

judge ‘by presenting ideas, arguments, theories, insights, facts or data that are not to be found in

the parties’ briefs.’” N. Mariana Islands v. United States, No. 08-1572, 2009 WL 596986, at *1

(D.D.C. Mar. 6, 2009) (quoting Voices for Choices v. Ill. Bell Tel. Co., 339 F.3d 542, 545 (7th Cir.

2003)); In re Search of Info. Associated with [redacted]@mac.com, 13 F. Supp. 3d 157, 167

(D.D.C. 2014) (same). District courts routinely permit such briefs when they “are of aid to the

court and offer insights not available from the parties,” United States v. El-Gabrowny, 844 F. Supp.

955, 957 n.1 (S.D.N.Y. 1994), and when the amicus has “relevant expertise and a stated concern

for the issues at stake in [the] case,” District of Columbia v. Potomac Elec. Power Co., 826 F.

Supp. 2d 227, 237 (D.D.C. 2011). “The primary role of the amicus is to assist the Court in reaching

the right decision in a case affected with the interest of the general public.” Russell v. Bd. of

Plumbing Exam’rs., 74 F. Supp. 2d 349, 351 (S.D.N.Y. 1999); see Nat’l Ass’n of Home Builders,

519 F. Supp. 2d at 93 (granting leave to file because “the court may benefit from [the amicus]’s

input”); Potomac Elec. Power Co., 826 F. Supp. 2d at 237 (same); Microsoft Corp., 2002 WL

319366, at *3 (same).

       3.       The proposed, attached amicus brief satisfies these standards. It describes the

history, structure, and purpose of the FVRA, and it discusses how the FVRA interacts with the

Department of Homeland Security’s organic statute and with the Administrative Procedure Act

(APA). The brief also explains why Chad Wolf was not lawfully serving as the Acting Secretary

of Homeland Security when he adopted the policy that Plaintiffs are challenging in this case.

Finally, the brief explains why, under the FVRA, the illegality of Wolf’s service as Acting

Secretary means that this policy was void ab initio and may not be ratified by a properly serving

Secretary or Acting Secretary. CAC has filed similar amicus briefs in numerous other district




                                                 2
         Case 1:20-cv-02040-CRC Document 29 Filed 11/05/20 Page 3 of 3




court cases involving challenges to the tenure of Chad Wolf or Kevin McAleenan as the Acting

Secretary of Homeland Security.

       For the foregoing reasons, amicus curiae requests leave to file the attached brief.

                                             Respectfully submitted,

Dated: November 5, 2020                      Brianne J. Gorod
                                             Brianne J. Gorod

                                             Elizabeth B. Wydra (DC Bar No. 483298)
                                             Brianne J. Gorod (DC Bar No. 982075)
                                             Brian R. Frazelle (DC Bar No. 1014116)
                                             CONSTITUTIONAL ACCOUNTABILITY CENTER
                                             1200 18th Street NW, Suite 501
                                             Washington, D.C. 20036
                                             (202) 296-6889
                                             brianne@theusconstitution.org

                                             Counsel for Amicus Curiae




                                                3
